                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA                             )
                                                     )       Case No. 19-cr-797
        v.                                           )
                                                     )       Judge Robert M. Dow, Jr.
EUNICE SALLEY, a/k/a EUNICE                          )
SALLEY DOBYNS, a/k/a OYA AWANATA-                    )
BEY, and a/k/a OYA AWANATA                           )

                            MEMORANDUM OPINION AND ORDER

        For the reasons stated below, Defendant’s motions to dismiss the indictment and for other

relief [127, 131, 133] to strike stand-by counsel [135] and for other miscellaneous relief [143] are

denied in their entirety.

I.      Background

        A.      Pension and Mail Fraud (Counts One through Six)

        According to the Government, Defendant’s grandmother Estella Salley (“Estella”) died in

2009. Estella had worked for the American Can Company, which was taken over by Rexam (and

subsequently taken over by Ball Corporation) and received pension checks delivered to the

residence which she and Defendant jointly owned and where both resided. According to Rexam,

Estella’s pension benefit was payable only during her life, so after her death the monthly pension

checks should have stopped. Instead, 39 pension checks, each for $428.24, totaling $16,701, that

were issued to Estella Salley between January 2013 and December 2017, were deposited into one

of six bank accounts opened and controlled by Defendant.

        On at least four occasions between 2010 and 2015, the pension company sent a letter to

Defendant’s residence that stated as follows: “[t]o ensure that our records are current, the Rexam

Retirement Center contacts the Social Security Administration each year to verify that former
Rexam Pension Plan participants and beneficiaries are still living. During our most recent

comparison, the above individual [Estella] is listed as deceased by the Social Security

Administration.” The letter goes on to state “if there has been an error and the person listed above

has not passed away, please complete the enclosed Letter of Affidavit, have it notarized, and return

it to the Rexam Retirement Center.” The letter closes by stating “If no response is received by the

Rexam Retirement Center within 30 days, we will assume the Social Security information is

correct and update our records accordingly. This will stop any benefits for this individual.” In

response to these requests for information, Defendant submitted via USPS affidavits under

Estella’s name, which Defendant notarized, affirming that Estella was still alive.

       B.      Tax Fraud (Counts Seven through Twenty-Nine)

       The Government also alleges that Defendant was a paid tax return preparer who, between

2016 and 2017, prepared and filed with the IRS dozens of false individual income tax returns

(Forms 1040), in addition to submitting her own false 2017 income tax return. More specifically,

Defendant created false Forms W-2 (Wage and Tax Statement) identifying her clients as

employees of one of 4 or 5 businesses owned by other, unsuspecting clients of Defendant or

unrelated third parties. According to the Government, the W-2s falsely stated that the client earned

substantial wage income from the listed employer and had substantial income taxes withheld from

those wages, when in fact the client had not worked for the listed employer, had not received any

wages from the employer and the employer had not withheld any income taxes on the purported

wages paid to the client. Defendant then prepared tax returns that reported the fictitious wages

and withholdings along with false medical, charitable and/or business deductions that resulted in

the tax returns claiming a false and fraudulent income tax refunds.




                                                 2
       The Government further alleges that in order to increase the likelihood that the IRS would

issue the claimed refunds, Defendant submitted a corresponding employer copy of the W-2 to the

IRS, through an account she created under the name of another unsuspecting client. This ensured

that if the IRS sought to match the employee copy of the W-2s attached to the filed tax returns

with the employer copy submitted separately, it would conclude that the W-2s were legitimate and,

in many cases, issue the claimed refunds. In many instances the IRS issued the false refunds

claimed on the tax returns prepared by Defendant.

       The Government maintains that Defendant demanded that many of her clients pay her up

to 50% of the refund in cash for her role in preparing their tax returns in addition to her regular

preparation fee. Some clients complied and Defendant failed to report approximately $45,000 in

income she received in 2017 as her share of the fraudulently obtained tax refunds as well as the

approximately $4,000 in pension checks that she embezzled.

II.    Procedural History

       On October 22, 2019, Defendant was charged by criminal complaint for committing mail

fraud, in violation of 18 U.S.C. § 1341. On November 5, 2019, Defendant was charged by

indictment with one count of mail fraud in violation of 18 U.S.C. § 1341, and five counts of theft

from an employee benefit plan, in violation of 18 U.S.C. § 664. On July 30, 2020, Defendant was

charged in a superseding indictment with 15 counts of aiding and abetting the filing of false tax

returns, in violation of Title 26 U.S.C. § 7206(2), and one count of filing a false tax return, in

violation of 26 U.S.C. § 7206(1). A second superseding indictment was returned on November

12, 2020, charging Defendant with an additional seven counts of aiding and abetting the filing of

false tax returns in violation of 26 U.S.C. § 7206(2).




                                                 3
          On January 21 and February 10, 2021, Defendant filed motions to dismiss the indictment

[127, 131 1]. Defendant also appears to move to suppress evidence seized during the execution of

a search warrant at her home and seeks other relief as well. Defendant has exercised her right to

represent herself and has filed these motions pro se. The Court has appointed standby counsel.

III.      Discussion

          A.       Diplomatic Immunity

          As an initial matter, Defendant claims to be a Sovereign Citizen who espouses a belief that

she is not a citizen of the United States and is not subject to the jurisdiction of this Court. Her

motions begin by demanding that the Court “obtain diplomatic records from the State Department”

which would “prove [diplomatic] immunity.”             It appears that Defendant is referring to a

“diplomatic” passport in her name from a fictitious country named Al Moroccan. The Government

notes that in 2016, a form titled, “Notification of appointment of foreign diplomatic officer and

career council of office” and accompanied by a diplomatic passport purportedly from the country

of Al Moroccan Empire National Republic was sent to the State Department that appeared to be

signed by Defendant. These documents do not confer diplomatic immunity or any other rights or

benefits upon Defendant, and any argument to the contrary is frivolous. Defendant’s demands that

the Government produce, and the Court defer to, these documents is denied.

          B.       Selective and Vindictive Prosecution

          Defendant also claims that this case should be dismissed because she is a victim of selective

and vindictive prosecution. “[S]elective prosecution requires a showing that the defendant ‘(1) ...

[was] singled out for prosecution while other violators similarly situated were not prosecuted; and

(2) the decision to prosecute was based on an arbitrary classification such as race, religion, or the



1
    Docket entry [133] is a duplicate of [131].
                                                   4
exercise of constitutional rights.’” United States v. Monsoor,77 F.3d 1031,1033 (7th Cir. 1996)

(citing United States v. Cyprian, 23 F.3d 1189, 1195 (7th Cir. 1994). Defendant’s claim in this

instance is entirely conclusory. She fails to present any evidence or analysis that would support

her assertion that she is being prosecuted based on an arbitrary classification or that she is being

singled out while others were not prosecuted for the same offense. Absent a prima facie case, this

contention can be rejected without a hearing.

        Defendant’s claim of vindictive prosecution in retaliation for the filing by Defendant of

multiple civil Bivens actions the prosecutors and case agents assigned to this matter and others not

even involved in the case 2 fares no better. “A vindictive prosecution is one ‘motivated by some

form of prosecutorial animus, such as a personal stake in the outcome of the case or an attempt to

seek self-vindication.’” United States v. Masoud, No. 18 CR 203, 2019 WL 4412796 at *1 (N.D.

Ill. Sept. 16, 2019), citing United States v. Falcon, 347 F.3d 1000, 1004 (7th Cir. 2003). “As long

as there is probable cause to support a charge, the decision whether or not to prosecute, and what

charge to file or bring before a grand jury generally rests entirely in the prosecutor’s discretion.”

United States v. Johnston, No. 17 CR 517, 2018 WL 8786165, at *2 (N.D. Ill. Sept. 13, 2018)

(citing United States v. Ribota, 792, F.3d 837 (7th Cir. 2015)). While “[t]here is a presumption of

vindictiveness where a prosecutor chooses to seek more severe charges after a defendant has

exercised his rights,” but “the Seventh Circuit has never found such a presumption arising from

pretrial events.” Id. In other words, decisions of the Seventh Circuit “have not recognized any


2
  On July 14, 2020, approximately two weeks prior to the first superseding indictment in which the tax
charges were brought, Defendant filed a Bivens action against the FBI case agent (20-CV-4188), which set
forth allegations pertaining to the execution of the search warrant. This action is still active. On August
11, 2020, Defendant filed a second Bivens action against the case agent and others (20-CV-4734). This
case has been dismissed. On August 11, 2020 (20-CV-4735), September 22, 2020 (20-CV-5674),
November 24, 2020 (20-CV-6994), and December 9, 2020 (20-CV-7393), Defendant filed Bivens actions
against the prosecutors and others who are not part of the prosecution team. All of the lawsuits, with the
exception of the most recent (20-CV-7393), have been dismissed.
                                                    5
circumstances in which a presumption of vindictiveness has been deemed appropriate regarding

events that occurred before trial.” United States v. Ribota, 792 F.3d 837, 840 (7th Cir. 2015).

        Here, there is no trial date even on the horizon, in part due to the pandemic and in part as

a consequence of Defendant’s obstreperous conduct that is well reflected in the minute entries and

transcripts of proceedings.      Moreover, any suggestion of vindictiveness on the part of the

prosecutors is belied by the Government’s notification as early as October 2019—well in advance

of the filing of the first Bivens action—that the supposedly vindictive tax charges were likely to

be brought against Defendant. In short, Defendant’s assertion that the additional tax counts were

filed in retaliation for her Bivens actions or for any other improper purpose is simply not supported

by the timeline of events. 3

        C.      Indictment and Grand Jury Proceedings

        Defendant’s conclusory arguments for dismissal based on alleged flaws and irregularities

in the grand jury process also are unavailing. The Government represents that it has provided

multiple grand jury transcripts to Defendant in discovery, none of which Defendant cites in support

of any deficiency in the process.

        In regard to the absence of signatures on the indictments, it is the practice in this district to

not publicly file the signed indictment in order to protect the identity of the foreperson. In any

event, even if this practice were questionable or even improper, any failure of either the United

State Attorney or the grand jury foreperson to sign the indictment would not invalidate the

indictments themselves. See, e.g., United States v. Wright, 365 F.2d 135, 137 (7th Cir. 1966)

(“[T]he signature of the prosecuting attorney is not an essential part of the information; nor is



3
  Defendant’s additional arguments referring to an individual named Jesse Kane Bray and her contentions
that fraudulent documents that do not contain her signature were presented to the grand jury are unsupported
and nonsensical and thus are rejected.
                                                     6
improper signing of the instrument a defect such as to invalidate it.”); Hobby v. United States, 468

U.S. 339, 345 (1984) (“Even the foreman’s duty to sign the indictment is a formality, for the

absence of the foreman’s signature is a mere technical irregularity that is not necessarily fatal to

the indictment.”) (citing Frisbie v. United States, 157 U.S. 160, 163–165 (1895)).

       Defendant also alleges—again without any supporting facts or legal argument—that the

Government engaged in an “illegal selection or organization of the grand jury, disqualification of

individual grand jurors, presence of unauthorized persons in the grand jury” and “other

irregularities.” But even if there had been irregularities in the grand jury, that is not a basis for

dismissing the indictment unless Defendant can show prejudice, which she has not. As the

Supreme Court has explained, “as a general matter, a district court may not dismiss an indictment

for errors in grand jury proceedings unless such errors prejudiced the defendants.” Bank of Nova

Scotia v. United States, 487 U.S. 250, 254 (1988).

       D.      Name on Arrest Warrant and Indictment

       Defendant further argues that the arrest warrant is not in her lawful name and that,

therefore, she is being “unlawfully detained.” Fed. R. Crim. P. Rule 4(b)(1)(A) states that an arrest

warrant must “contain the defendant’s name or, if it is unknown, a name or description by which

the defendant can be identified with reasonable certainty.” Under Seventh Circuit law, “[a]n arrest

warrant that correctly names the person to be arrested generally satisfies the fourth amendment’s

particularity requirement, and no other description of the arrestee need be included in the warrant.”

Powe v. City of Chicago, 664 F. 2d 639, 645 (7th Cir. 1981). Here, the arrest warrant was issued

in the name “Eunice Salley,” which is the defendant’s given name and the name she used when

she committed the offenses for which she has been charged, neither of which the defendant has

denied. The arrest warrant also identified her known aliases to include Oya Awanata, the name



                                                 7
she currently uses, as well as her address, date of birth, height, weight, sex, race, and hair and eye

colors. This information was sufficiently particularized to identify Defendant for purposes of her

arrest.

          The indictments, too, were legally sufficient. The initial indictment was returned under the

name Eunice Salley a/k/a Eunice Salley-Dobbins and Oya Awanata-Bey. The superseding

indictments added the name Oya Awanata as another a/k/a used by Defendant. The Government

states that the indictment is led by the name Eunice Salley because that is the only name Defendant

used when she committed her offenses, including after she legally changed her name from Eunice

Daniel Salley Dobyns to Owa Awanata Bey on April 13, 2017. 4

          Defendant also complains about the order in which her names are used and moves to strike

any alias as surplusage because they are used to “inflame and are not relevant to the charged

crimes.” However, “[w]hen proof of an alias is relevant to identifying the defendant, or otherwise

relates to the proof of the acts charged in the indictment” it is permissible for the prosecution to

include it in the indictment. United States v. Williams, 739 F.2d 297, 299 (7th Cir. 1984). To the

extent that Defendant believes one or more of the aliases is more prejudicial than probative, she

may move in limine to prevent its use at trial. Id. The Government already has indicated its

willingness to strike certain aliases (Eunice Salley Dobyns and Oya Awanata-Bey) that do not

appear to have been used in the commission of the charged offenses. Any further assessment of

the aliases will be deferred until trial.




4
 On July 6, 2017 (Count Five), and December 4, 2017 (Count Six), months after Defendant changed her
name, she misappropriated her grandmother’s pension checks by depositing them into bank accounts held
under the name Eunice D. Salley. On May 6, 2017 (Count 12), November 6, 2017 (Count 22) and April
15, 2018, (Count 24), Defendant prepared and filed false tax returns on behalf of clients in which the name
Eunice Salley appeared on the paid preparer line. On May 18, 2018, she signed and filed her own false
2017 tax return with the IRS in the name Eunice Salley (Count 29).
                                                    8
       E.      Failure to Provide Written Notice of Court Dates and Hearings

       Defendant’s claims that the prosecution has failed “to give written notice of court dates,

hearings and failed to file notices and certificate of services for each” are not well taken. To begin,

the Government is under no obligation to provide the defendant with written notice of any court

dates or hearings. Moreover, the docket reveals that the Court has issued orders after every court

appearance, whether Defendant appeared or not, and has attempted to send Defendant copies of

certain orders that Defendant herself has rejected and sent back to the Court.

       F.      Multiplicity

       Defendant argues that the indictment is “multiplictious.” An indictment is multiplicitious

if it charges a single offense in multiple counts. “The purpose of this rule is to prevent multiple

punishments for the same act, in violation of the Double Jeopardy Clause of the Fifth

Amendment.” United States v. Snyder, 189 F.3d 640, 647 (7th Cir. 1999). “If the same act or

transaction violates two distinct statutes, then punishment for violation of both statutes violates the

double jeopardy clause unless each offense requires proof of a fact not required by the other.”

United States v. Stavros, 597 F.2d 108, 112 (7th Cir. 1979) (citations omitted). “The test for

multiplicity looks to “whether each provision requires proof of a fact which the other does not.”

United States v. Esfahani, No. 05 CR 0255, 2006 WL 163025, at *4 (N.D. Ill. Jan. 17, 2006)

(citations omitted). This argument, too, misses the mark because each count involves a separate

and distinct act from every other count, making each count its own unit of prosecution. See United

States v. Moses, 513 F.3d 727, 732 (7th Cir. 2008).

       G.      Statute of Limitations

       Defendant also appears to advance a statute of limitations argument. The Government has

30 days after an arrest to indict a defendant. See 18 U.S.C. § 3161(b). Here, Defendant was



                                                  9
arrested on October 23, 2019, and indicted on November 5, 2019, well within the thirty-day time

limit. The criminal conduct charged in Counts One through Six occurred between December 30,

2015, and January 4, 2017. The statute of limitations for those counts is five years. See 18 U.S.C.

§ 3282(a). Defendant was charged by indictment for these counts on November 5, 2019, well

within the five year’ statute of limitations. Finally, the criminal conduct charged in Counts Seven

through Twenty-Two occurred between June 25, 2016 and May 8, 2018. The statute of limitations

for Title 26 offenses is six years from the filing of the false tax return. See 26 U.S.C. § 6531.

Defendant was charged by indictment for these counts on November 12, 2020, well within the six

year’ statute of limitations. In short, any statute of limitations argument fails.

       H.      Search Warrant

       In her first motion, Defendant refers to the suppression of an “illegal search” but does not

identify a particular search or any defects in the search warrants. In her second motion, Defendant

focuses her argument on the search of her home. Defendant argues that the search of her home

was “illegal because she had a reasonable expectation of privacy” and that the “search was

conducted without a warrant, any exigent circumstances justifying a warrantless search, and

without any valid consent to conduct a warrantless search.” [131 at 3.]. This is incorrect. The

search of Defendant’s home on October 23, 2019 was conducted pursuant to a valid search warrant

that was sworn out before, and signed by, Magistrate Judge Valdez. See Case No. 19 M 712.

       I.      Motion to Strike Stand-By Counsel

       Defendant also has filed a separate motion [135] asking the Court to remove stand-by

counsel. That motion is denied. Stand-by counsel has been appointed at this stage of the case to

familiarize himself with the matters at issue should the case proceed to trial and to assist Defendant

in regard to pre-trial matters should she seek his assistance. As the Court has previously advised,



                                                  10
stand-by counsel also is necessary in this case given Defendant's proclivity to challenge the Court's

jurisdiction and to assert other frivolous positions associated with the sovereign citizen movement.

See, e.g., United States v Benabe, 654 F.3d 753, 766-67 (7th Cir. 2011); United States v. Mack,

2013 WL 4495641, at *1- *4 (N.D. Ill. Aug. 21, 2013). As the Supreme Court of the United States

has explained, a trial court “may—even over objection by the accused—appoint a ‘standby

counsel’ to aid the accused if and when the accused requests help, and to be available to represent

the accused in the event that termination of the defendant's self-representation is necessary.”

Faretta v. California, 422 U.S. 806, 834 n.46 (1975). 5

IV.     Conclusion

        For the foregoing reasons, Defendant’s motions to dismiss the indictment and for other

relief [127, 131, 133] to strike stand-by counsel [135] and for other miscellaneous relief [143] are

denied in their entirety.




Dated: April 28, 2021                                             __________________________
                                                                  Robert M. Dow, Jr.
                                                                  United States District Judge




5
  Defendant has advanced additional arguments based on the sufficiency of the indictment as well as under
Amendments 8, 9, 10, 11, 13, and 14 of the Constitution and two civil rights statutes. The Court has
reviewed these arguments, all of which are so clearly lacking in merit that they can be denied without
analysis or explanation. In her most recent filing [143], Defendant repeats many of her prior arguments.
To the extent those arguments raise non-frivolous requests or objections, they are addressed above. Some
of her requests, including those that charge prosecutorial misconduct or ask the Court to initiate a federal
claims complaint, are completely unsupported by fact or law and thus are rejected without explanation. To
the extent that Defendant requests the production of certain materials, the Court understands the
Government to have represented that it has complied with all of its discovery obligations under the Federal
Rules of Criminal Procedure and will continue to do so at every stage of the case. With that understanding,
the requests for information are denied without prejudice as moot.
                                                    11
